

PETSMART, INC.
NONSTATUTORY STOCK OPTION GRANT NOTICE
(2011 EQUITY INCENTIVE PLAN)

    
PetSmart, Inc. (the “Company”), pursuant to its 2011 Equity Incentive Plan (the
“Plan”) hereby grants to Participant a stock option to purchase the number of
shares of the Company’s common stock (the “Common Stock”) set forth below (the
“Option”). The Option is subject to all of the terms and conditions as set forth
herein and the Plan, which is attached hereto and incorporated herein in its
entirety. Defined terms not explicitly defined in this Nonstatutory Stock Option
Grant Notice (this “Grant Notice”) but defined in the Plan shall have the same
definitions as in the Plan.
Participant:     %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Date of Grant:    %%GRANT_DATE%-%
Number of Shares Subject to Option:    %%TOTAL _SHARES_GRANTED%-%
Exercise Price (per share):    %%OPTION_PRICE%-%
Vesting Commencement Date:    %%OPTION_DATE%-%
Email Address:        
This Grant Notice and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of stock in the Company
pursuant to the Option and supersede all prior oral and written agreements on
that subject with the exception of Options previously granted and delivered to
Participant under the Plan. Notwithstanding the foregoing, if you are eligible
to participate in the Executive Change in Control and Severance Benefit Plan
(the “Executive Severance Plan”), the Option shall be subject to the terms of
the Executive Severance Plan to the extent expressly provided therein.


The details of the Option are as follows:


1.    VESTING. Subject to the limitations contained herein, the Option will vest
as follows:


(a)    Shares subject to the Option shall become vested and exercisable
twenty-five percent (25%) per year for four (4) years commencing one (1) year
after the vesting commencement date and on each anniversary thereafter, unless
your Continuous Status as an Employee, Director, or Consultant ceases for any
reason prior to any such anniversary date. Your Continuous Status as an
Employee, Director, or Consultant shall not be considered terminated due to a
change in the capacity in which you perform services for the Company, provided
you remain an Employee, Director, or Consultant.


(b)    If your Continuous Status as an Employee, Director, or Consultant ends
due to your death or Disability, any unvested portion of the Option shall
automatically become fully vested and exercisable.


(c)    If you are age fifty-five (55) or older with at least five (5) years of
Continuous Status as an Employee, Director, or Consultant on the date your
Continuous Status as an Employee, Director, or Consultant ends and such
termination is due to your voluntary retirement from the Company or an Affiliate
and has been designated by the Company, in its sole discretion, as a retirement
(a “Retirement Termination”), any unvested portion of the Option that has been
outstanding for at least six (6) months, will continue to vest until the earlier
of the Fixed Termination Date (as defined below) or the date of the third
anniversary of termination of your Continuous Status as an Employee, Director or
Consultant, provided (i) you were not a retirement eligible executive officer
subject to Section 16 of the Securities and Exchange Commission Act of 1934, as
amended, on March 22, 2011; (ii) your retirement is approved by the Company
prior to your termination date; and (iii) you enter into a noncompetition
agreement if requested by, and in a form acceptable to, the Company.
Notwithstanding the foregoing, the Company will not designate your voluntary
termination as a Retirement Termination if the Company determines that such
termination is detrimental to the Company.
2.    EXERCISE PRICE. Payment of the exercise price per share is due in full
upon exercise of all or any part of each installment, which has accrued to you.
To the extent permitted by applicable statutes and regulations, you may make
payment of the exercise price under one or any combination of the following
alternatives:


(a)    Payment of the exercise price per share in cash (including check) at the
time of exercise; or


(b)    Provided that at the time of exercise of the Option the Common Stock is
publicly traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Common Stock that have a Fair Market Value (as defined
in the Plan) on the date of exercise equal to the exercise price and that
qualify as Permitted Shares. For the purposes of the foregoing, “Permitted
Shares” shall mean shares of Common Stock that are owned free and clear of any
liens, claims, encumbrances or security interests and that either (x) you have
held for the period required to avoid classification of the Option as a
liability for financial accounting purposes or (y) you did not acquire, directly
or indirectly from the Company. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise the Option, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
you may not exercise the Option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock; or


(c)    Having the Company withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to you on exercise of the Option that have an
aggregate Fair Market Value equal to the aggregate exercise price of the shares
being purchased under the Option; or


(d)    Provided that at the time of exercise of the Option the Common Stock is
publicly traded and quoted regularly in The Wall Street Journal, by delivery of
a properly executed exercise agreement or notice, together with irrevocable
instructions to a brokerage firm designated or approved by the Company to
deliver promptly to the Company the aggregate amount of proceeds to pay the
Option exercise price and any withholding obligations that may arise in
connection with the exercise, all in accordance with the regulations of the
Federal Reserve Board; or


(e)    Any other method permitted by the Committee.


3.    No FRACTIONAL SHARES. The Option may not be exercised for any number of
shares, which would require the issuance of anything other than whole shares.


4.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, the Option may not be exercised unless the shares issuable
upon exercise of the Option are then registered under the Securities Act, or, if
such shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of the Option must also comply with other
applicable laws and regulations governing the Option, and you may not exercise
the Option if the Company determines that such exercise would not be in material
compliance with such laws and regulations.


    5.    OPTION TERM. The term of the Option commences on the Grant Date and,
unless sooner terminated as set forth below or in the Plan, terminates on the
date (the “Fixed Termination Date”) which shall be seven (7) years from the
Grant Date. In no event may the Option be exercised on or after the Fixed
Termination Date. The Option shall terminate on the earlier of the Fixed
Termination Date or on the date that is three (3) months after your Continuous
Status as an Employee, Director, or Consultant ends for any reason or for no
reason unless:


(a)    termination of your Continuous Status as an Employee, Director, or
Consultant is due to Disability, in which event the Option shall terminate on
the earlier of the Fixed Termination Date or the date of the third anniversary
of the end of your Continuous Status as an Employee, Director, or Consultant due
to Disability; or


(b)    termination of your Continuous Status as an Employee, Director, or
Consultant is due to your death, in which event the Option shall terminate on
the earlier of the Fixed Termination Date or the date of the third anniversary
of your death; or


(c)    termination of your Continuous Status as an Employee, Director or
Consultant is a Retirement Termination, in which event the portion of the Option
that has been outstanding for at least six (6) months, shall terminate on the
earlier of the Fixed Termination Date or the date of the third anniversary of
the end of your Continuous Status as an Employee, Director, or Consultant due to
such retirement.


However, the Option may be exercised following such termination of your
Continuous Status as an Employee, Director, or Consultant only as to that number
of shares exercisable under the provisions of paragraph 1 of this Grant Notice.


6.    METHOD OF EXERCISE; TAX WITHHOLDING.


(a)    The Option may be exercised, to the extent specified above, by delivering
a notice of exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to the terms of
the Plan.
    
(b)    By exercising the Option you agree that, as a condition to any exercise
of the Option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of: (1) the exercise of the Option;
or (2) the disposition of shares acquired upon such exercise. You may not
exercise the Option unless the tax withholding obligations of the Company and/or
any Affiliate are satisfied. Accordingly, you may not be able to exercise the
Option when desired even though the Option is vested, and the Company shall have
no obligation to issue a certificate for such shares of Common Stock. In the
Company’s sole discretion, subject only to compliance with any applicable
conditions or restrictions of law, the Company may require you to satisfy your
obligations as set forth in this subparagraph 6(b) by one or more of the
following:


(i)    Payment by you to the Company of cash.


(ii)    Withholding from payroll or any other amounts payable to you.


7.    NON-TRANSFERABILITY OF THE OPTION. The Option is not transferable, except
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined in the Code or Title I of the Employee
Retirement Income Security Act (a “QDRO”), and is exercisable during your life
only by you or a transferee pursuant to a QDRO. By delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to exercise
the Option.


8.    NO DIVIDENDS. The Option does not entitle you to receive, on exercise, an
amount equal to all or part of the dividends declared and paid on the number of
shares of Common Stock underlying the Option between the Grant Date and the
exercise date.


9.    OPTION NOT A SERVICE CONTRACT. The Option is not an employment or other
service contract and nothing in the Option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or other
service of the Company, or of the Company to continue your employment or other
service with the Company.


10.    NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, or (b) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:


COMPANY:        PetSmart Inc.
19601 North 27th Avenue
Phoenix, AZ 85027
Attn: General Counsel


YOU:            Your address as on file with the Company’s
Human Resources Department at the time notice is given




Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and the Option by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.


11.    BOOK ENTRY REGISTRATION OF SHARES; RESTRICTIVE LEGENDS. The Company may
issue any shares of Common Stock in respect of the Option by registering the
shares in book entry form with the Company’s transfer agent in your name in
which case the applicable restrictions will be noted in the records of the
Company’s transfer agent in the book entry system. Any certificates representing
the shares of Common Stock issued in respect of the Option shall have endorsed
thereon appropriate legends as determined by the Company.


12.    RIGHTS AS STOCKHOLDER. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued upon exercise
of the Option until such shares are issued to you. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company.


13.    GOVERNING PLAN DOCUMENT. The Option is subject to all the provisions of
the Plan, a copy of which is attached hereto, and its provisions are hereby made
a part of the Option, including without limitation the provisions of Section 6
of the Plan relating to Option provisions. The Option is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Option and those of the Plan, the provisions of
the Plan shall control.


14.    AMENDMENT. No modification or amendment of this Grant Notice or waiver of
any rights hereunder shall be valid unless in writing and duly signed by a party
authorized by each party hereto.


* * *


This Grant Notice shall be deemed to be signed by the Company and the
Participant upon the Participant’s delivery, by electronic means or otherwise,
of this Grant Notice to the Stock Plan Administration Manager of the Company or
its designee.
    




ATTACHMENTS:


    
PetSmart, Inc. 2011 Equity Incentive Plan
PetSmart, Inc. 2011 Equity Incentive Plan Prospectus
    
    

March 18, 2014